Citation Nr: 9904719	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  96-47 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease. 

2.  Entitlement to an increased rating for flatfoot 
disability, currently evaluated as 10 percent disabling.

3.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from January 1952 to December 
1953.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the March 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied the 
veteran's claim of entitlement to a rating greater than 
10 percent for bilateral flat feet.  The appeal also arises 
from the August 1996 rating action which denied service 
connection for coronary artery disease and the September 1996 
rating decision which concluded that no new and material 
evidence had been presented to reopen the claim for service 
connection for diabetes mellitus.  


FINDINGS OF FACT

1.  The record is devoid of medical evidence to demonstrate 
that coronary artery disease was present in service or during 
the one year following separation, or to demonstrate an 
etiological nexus between the currently diagnosed disorder 
and active service.  

2.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that 
coronary artery disease was present in service or is 
otherwise related to military service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for coronary artery disease.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background
 
Service medical records are negative for complaints, 
findings, or diagnosis related to coronary artery disease.  
Sick call reports demonstrate the veteran was seen on 
multiple occasions from March 1952 to August 1952 for 
unspecified problem(s) considered to have been incurred in 
the line of duty.  The report of his December 1953 physical 
examination for separation from service indicated that no 
abnormalities of the heart were found on clinical evaluation.  
Review of systems was negative and blood pressure was 
recorded as 130/80.  

Private medical records dated in February 1983 show that when 
the veteran was treated for foot ulcers, physical examination 
revealed normal heart with regular rhythm and no murmurs.  
His blood pressure was 130/70.  

Also of record are private treatment reports dated from 
November 1983 to August 1990 which show it was consistently 
recorded that the veteran's heart was regular.  Medication 
for hypertension was noted during the period.  In November 
1983 the veteran had peripheral circulatory insufficiency.

On VA examination conducted in November 1990 the veteran's 
cardiovascular system was assessed as normal, and he had 
normal peripheral pulses, and circulation. 

Private medical records dated in January 1990 to October 1991 
reflect severe distal blood vessel disease.  When the veteran 
underwent an arteriogram via right femoral puncture to rule 
out vascular occlusions, in October 1991, the principal 
diagnoses were ischemic peripheral vascular disease, and 
trophic ulcers.  Additional diagnoses included hypertensive 
cardiovascular disease.  The impression on arteriogram was 
50-60% stenotic plaque involving the right popliteal artery.  

VA outpatient records dated from September 1991 to July 1992 
reflect treatment for peripheral vascular disease, and 
medication for hypertension, which was considered to be well 
controlled.  In April 1992 it was recorded that the veteran's 
heart had a regular rate and rhythm without murmurs, rubs, or 
gallops.  Vascular examination revealed no carotid bruits.  

The record indicates the veteran underwent coronary artery 
bypass grafting surgery in March 1995.  Chest x-rays 
conducted in August 1995 indicated mild cardiomegaly.  VA 
outpatient treatment records dated in October 1995 reflect an 
impression of coronary artery disease, history of ventricular 
tachycardia, stable.  

The veteran appeared at a personal hearing at the RO in March 
1997.  He testified that at least some of his visits to sick 
call during service reflected treatment of headaches and 
shortness of breath.  He believed that those symptoms 
represented the onset of coronary artery disease.  
Reportedly, during these visits the veteran was sometimes 
told that his blood pressure was high.  


Entitlement to Service Connection for Coronary Artery Disease 

The veteran contends that he is entitled to service 
connection for coronary artery disease which he believes had 
its onset during active service.   Service connection 
connotes many factors, but basically it means that the facts, 
as shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131, 1153 (West 
1991).  Such a determination requires a finding of a current 
disability which is related to an injury or disease incurred 
in service. Watson v. Brown, 4 Vet.App. 309, 310 (1993); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. §  3.303(d)(1998).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when; (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; (2) a disease manifests itself during service (or 
during the presumptive period) but is not identified until 
later, there is a showing of continuity of symptomatology 
after discharge, and the medical evidence relates the 
symptomatology to the veteran's present condition.  Rose V. 
West, 11 Vet. App. 169 (1998); Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  

Additionally, where a veteran served for 90 days or more 
during a period of war or peacetime after December 31, 1946, 
and a specified chronic disease, to include cardiovascular 
disease including hypertension, becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, the chronic disease shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§  3.307, 3.309.  

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs (VA) shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented a well grounded claim; that 
is, a claim which is plausible.  If he has not presented a 
well grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of his claim as 
any such additional development would be futile.  Murphy v.  
Derwinski, 1 Vet.App. 78 (1990).  

As explained below, the Board finds that the appellant's 
claim for service connection for coronary artery disease is 
not well grounded.  To sustain a well grounded claim, the 
claimant must provide evidence demonstrating that the claim 
is plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  The determination of 
whether a claim is well grounded is legal in nature.  King v. 
Brown, 5 Vet.App. 19 (1993).  A well-grounded claim is one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy  
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet.App.  359 (1995).  In order 
for a claim for service connection to be well grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence) and of a nexus 
between the in service injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown,  7 Vet.App. 498 (1995).  

The record in this case reflects a current diagnosis of 
coronary artery disease, status post coronary artery bypass 
grafting surgery.  However, the earliest evidence of the 
veteran's cardiovascular disorder dates from many years after 
his separation from service.  Although the veteran has 
expressed his belief that symptoms of shortness of breath and 
headaches which he noted in service actually reflected the 
onset of coronary artery disease, there is no evidence that 
any chronic disease was diagnosed in service.  Nor is there 
any objective medical evidence that coronary artery disease 
or any cardiovascular disability to include hypertension was 
present during the presumptive period of one year following 
his discharge.  

The only evidence of a nexus to service is the veteran's lay 
testimony that he experienced symptoms during service which 
he believes to have been the onset of coronary artery 
disease.  Although evidentiary assertions by the veteran must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, the exception to this principle is 
where the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  This exception applies to the lay assertions by the 
veteran that there is an etiological link between the current 
coronary artery disease and reported symptoms during service, 
as a lay person (i.e., a person without medical training or 
expertise) is not competent to offer opinions concerning 
medical causation or diagnosis.  Moray v. Brown, 5 Vet.App. 
211 (1993); Grottveit v. Brown, 5 Vet.App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  In the absence 
of any medical evidence or opinion to support his 
contentions, the veteran has not presented a plausible claim 
for service connection for coronary artery disease.  


ORDER

The claim for service connection for coronary artery disease 
is denied as not well-grounded.


REMAND

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating. Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is mindful that VA's obligation to assist 
the veteran in the development of evidence pertinent to his 
claim includes the conduct of a thorough and contemporaneous 
examination.  See Green v. Derwinski, 1 Vet.App. 121, 124 
(1991).  An additional VA examination is warranted to ensure 
a fully informed determination regarding the rating of the 
veteran's service-connected disability of the feet.  

With regard to diabetes mellitus, the Board notes that by a 
rating action in May 1992 the RO denied service connection 
for diabetes.  The veteran received written notification of 
that action by letter in May 1992 and, as he failed to file a 
timely appeal therefrom, the decision became final and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103 (1998).  

In the recent decision of Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that in the 
Colvin decision, the Court impermissibly ignored the 
definition of "material evidence" adopted by VA (in 
38 C.F.R. § 3.156) as a reasonable interpretation of an 
otherwise ambiguous statutory term (38 U.S.C.A. § 5108) and, 
without sufficient justification or explanation, rewrote the 
statute to incorporate the definition of materiality from an 
altogether different benefits scheme.  Hence, the Federal 
Circuit overruled the Colvin test for purposes of reopening 
claims for the award of veterans' benefits.  

In view of the recent decision by the Federal Circuit in 
Hodge, the veteran's application to reopen the previously 
denied claim for service connection for diabetes mellitus 
must be analyzed under the definition of new and material 
evidence provided at 38 C.F.R. § 3.156(a) (1998), rather than 
the standard set forth in Colvin.  Inasmuch as the RO relied 
on the Colvin standard, the case must be remanded for re-
adjudication in accordance with the holding in the Hodge.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
special VA examination to assess the 
nature and extent of service-connected 
flatfoot disability.  It is imperative 
that the examiner review the claims 
folder, to include a copy of this Remand 
prior to evaluating the veteran.  

a. All pertinent clinical findings 
should be clearly set forth in the 
examination report.  

b. To the extent possible the 
examiner should clearly distinguish 
the manifestations of flatfoot from 
any symptoms or findings 
attributable to any other disorder.  

c. The examiner should specify 
whether the veteran's service-
connected disability is manifested 
by objective evidence of marked 
deformity (pronation, abduction, 
etc.), pain on manipulation and use 
accentuated, or indication of 
swelling on use.
 
2.  Following the completion of the above 
requested development the RO should 
review the claims folder to ensure that 
the requested development has been 
accomplished, taking any corrective 
measures required.  

3.  The RO should then review the 
veteran's claim for an increased rating 
for flatfoot on the basis of all evidence 
of record and all applicable law and 
regulations.  The RO should also re-
adjudicate the issue of whether new and 
material evidence has been submitted 
sufficient to reopen the claim for 
service connection for diabetes mellitus.  
In light of the Hodge decision, the RO 
should consider whether the evidence 
submitted by the veteran is "material" 
as defined under 38 C.F.R. § 3.156(a) 
(1998) rather than under Colvin.  If any 
benefit sought by the veteran is not 
granted, a supplemental statement of the 
case should be issued.  The veteran and 
his representative should be given an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

